PER CURIAM.
The sole issue presented in this appeal is whether the trial judge abused his discretion in making an award of attorney fees and expenses pursuant to 28 U.S.C. § 1927 against attorney Grant D. Relic. After reviewing the record we are unable to conclude that Judge Matia abused his discretion, and we affirm.
The trial judge issued a written opinion fully detailing his reasons and authority for granting attorney fees and expenses. On appeal, the same issues are presented and the same authorities are relied upon as in the district court. No jurisprudential purpose would be served by this court merely repeating what was said in the district judge’s written opinion. We therefore affirm on the basis of the district court opinion and order.
AFFIRMED.